DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive.
Applicant argues that a person having ordinary skill in the art would not have been motivated to combine the teachings of Mandon with Tachibana because “the manufacturing including the fitting of the tab in the slot would not have been recognized by one skilled in the art to be applicable to fusion welding a power terminal and a bonding part of a bus bar, which carries its own unique electrical issues”. However, Tachibana teaches fitting a terminal into a slot in a plate-shaped metal element and welding them to the terminal in place ([0017]) and Mandon teaches a method for improving the precision of fitting a tab into a slot before welding (col. 3, l. 20-25). The motivation provided by the prior art is not required to be the same as Applicant’s. The rejection is maintained. 
Election/Restrictions
Newly submitted claim 9 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 9 specifies wherein the bus bar does not include a projection that faces the first projection; previously examined claim 6 specifies a second projection which faces the first projection. These claims recite mutually exclusive characteristics and would require a different field of search. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “a welded part …. extends outward, from the narrow part” renders the claim indefinite, as there is no antecedent basis for “the narrow part” in claim 1. In light of Fig. 6, the limitation appears to correspond to the “smallest portion” in the opening of the through-hole that corresponds to the bonding part. For purposes of examination, the limitation will be interpreted as “a welded part … extends outward from the smallest portion of the opening of the through-hole”. Claims 2 and 6-7 further depend on claim 1 and therefore are correspondingly independent. 
Regarding claim 8, the limitation “a welded part …. extends outward, from the narrow part” renders the claim indefinite, as there is no antecedent basis for “the narrow part” in claim 1. In light of Fig. 6, the limitation appears to correspond to the “smallest portion” in the opening of the through-hole that corresponds to the bonding part. For purposes of examination, the limitation will be interpreted as “a welded part … extends outward from the smallest portion of the opening of the through-hole”.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (JP 2011-114966 A) in view of Mandon (U.S. Pat. 6241144).
Regarding claim 1, Tachibana teaches a semiconductor module bonding structure (Fig. 1), comprising: a semiconductor module including a semiconductor element and a plate-shaped bonding terminal which is electrically connected to the semiconductor element (Fig. 1, 2, 20, [0032]); a bus bar including a plate-shaped bonding part, the bonding part being bonded to the power terminal of the semiconductor module (Fig. 1, 5, [0033]); wherein the power terminal of the semiconductor module and the bonding part of the bus bar are configured such that the plate thickness of the power terminal is 
Tachibana does not explicitly teach wherein a width of the power terminal that has the smaller thickness is larger than a width of the bonding part that has the larger thickness, and the bonding part includes a projection that is arranged projecting along a thickness direction of the power terminal, the bus bar includes a through-hole configured so that an opening size in the thickness direction of the power terminal has a smallest portion at a portion corresponding to the bonding part, and a welded part formed by the fusion welding is formed at a boundary portion between the power terminal and the bonding part, and extends outward from the narrow part along the thickness direction of the power terminal.
Mandon teaches a bonding structure comprising: a plate-shaped bonding terminal (tab 8, Figs. 2-3); a plate-shaped bonding part (shown in the attached annotated Fig. 3); wherein the plate width of the bonding terminal is larger than the plate width of the bonding part (see annotated attached Fig. 3; compare to Applicant’s Fig. 6, D1 and C1), wherein the power terminal and the bonding part are bonded together by fusion welding in a state where the thickness directions of the power terminal and the bonding part are orthogonal to each other (Figs. 2-3, col 3, l. 13-18),  the bonding part includes a projection that is arranged projecting along a thickness direction of the power terminal (shaded portion of the attached annotated Fig. 3); the bus bar includes a through-hole configured so that an opening size in the thickness direction of the power terminal has a smallest portion at a portion corresponding to the bonding part (Figs. 2-3, slot 10); and a welded part formed by the fusion welding is formed at a boundary portion between the power terminal and the bonding part and extends outward from the 

    PNG
    media_image1.png
    1136
    786
    media_image1.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Mandon with Tachibana such that a width of the power terminal that has the smaller thickness is larger than a width of the bonding part that has the larger thickness, and the bonding part includes a projection that is arranged projecting along a thickness direction of the power terminal, the bus bar includes a through-hole configured so that an opening size in the thickness direction of the power terminal has a smallest portion at a portion corresponding to the bonding part, and a welded part formed by the fusion welding is formed at a boundary portion between the power terminal and the bonding part, and extends outward from the narrow part along the 
Regarding claim 2, the combination of Tachibana and Mandon teaches wherein a thickness of the power terminal is less than a thickness of the bonding part, and a plate width of the power terminal is larger than a width of the bonding part (Tachibana, Fig. 3; Mandon, see annotated Fig. 3). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Tachibana and Mandon for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Tachibana and Mandon teaches wherein the projection is denoted as a first projection, the bus bar includes a second projection formed by projecting a part of an inner periphery of the through-hole inward, separately from the first projection, and the first projection and the second projection are arranged facing each other in a thickness direction of the power terminal (Mandon, see annotated Fig. 3). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Tachibana and Mandon for the reasons set forth in the rejection of claim 1.
Regarding claim 7, the combination of Tachibana and Mandon teaches wherein the first projection and the second projection have approximately the same widths in the width direction of the power terminal (Mandon, see annotated Fig. 3). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Tachibana and Mandon for the reasons set forth in the rejection of claim 1.
Regarding claim 8, Tachibana teaches a semiconductor module bonding method for bonding a plate-shaped power terminal being electrically connected to a semiconductor element (Fig. 1, 2, 20, [0032]; and a plate-shaped bonding part of a bus bar together in a semiconductor module (Fig. 1, 5, [0033]) the semiconductor module bonding method comprising the steps of: preparing the semiconductor module and the bus bar such that one of the power terminal and the bonding part that 
Tachibana does not explicitly teach wherein a width of the power terminal that has the smaller thickness is larger than a width of the bonding part that has the larger thickness, and the bonding part includes a projection that is arranged projecting along a thickness direction of the power terminal, the bus bar includes a through-hole configured so that an opening size in the thickness direction of the power terminal has a smallest portion at a portion corresponding to the bonding part, and a welded part formed by the fusion welding is formed at a boundary portion between the power terminal and the bonding part, and extends outward from the narrow part along the thickness direction of the power terminal.
Mandon teaches a bonding structure comprising: a plate-shaped bonding terminal (tab 8, Figs. 2-3); a plate-shaped bonding part (shown in the attached annotated Fig. 3); wherein the plate width of the bonding terminal is larger than the plate width of the bonding part (see annotated attached Fig. 3; compare to Applicant’s Fig. 6, D1 and C1), wherein the power terminal and the bonding part are bonded together by fusion welding in a state where the thickness directions of the power terminal and the bonding part are orthogonal to each other (Figs. 2-3, col 3, l. 13-18),  the bonding part includes a projection that is arranged projecting along a thickness direction of the power terminal (shaded portion of the attached annotated Fig. 3); the bus bar includes a through-hole configured so that an opening size in the thickness direction of the power terminal has a smallest portion at a portion corresponding to the bonding part (Figs. 2-3, slot 10); and a welded part formed by the fusion welding is formed at a boundary portion between the power terminal and the bonding part and extends outward from the 

    PNG
    media_image1.png
    1136
    786
    media_image1.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Mandon with Tachibana such that a width of the power terminal that has the smaller thickness is larger than a width of the bonding part that has the larger thickness, and the bonding part includes a projection that is arranged projecting along a thickness direction of the power terminal, the bus bar includes a through-hole configured so that an opening size in the thickness direction of the power terminal has a smallest portion at a portion corresponding to the bonding part, and a welded part formed by the fusion welding is formed at a boundary portion between the power terminal and the bonding part, and extends outward from the narrow part along the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ALIA SABUR/Primary Examiner, Art Unit 2812